Citation Nr: 0636510	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the residuals of a neck injury.

2.  Entitlement to service connection for the residuals of a 
right hip injury.

3.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 1985.  He also had periods of inactive duty for 
training with the Army Reserve from March 2000 to November 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2006 personal hearing, the veteran submitted 
treatment records and reports from H. Hagenstein, D.O., and 
Dr. T.S. Stevens, M.D., and his Army Reserve unit.  These 
records addressed all the issues currently on appeal and are 
clearly relevant to those issues.  They are also new and do 
not duplicate previous evidence.  The RO has not considered 
that evidence or provided the veteran with a supplemental 
statement of the case.  Moreover, the veteran specifically 
indicated that he did not wish to waive RO consideration of 
the evidence.  He instead asked that the matter be returned 
to the RO.  This matter must therefore be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c) (2006).  See 
also 38 C.F.R. § 19.9 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After securing the requisite release 
forms, the RO should obtain a copy of the 
veteran's complete medical file from Drs. 
Hagenstein and Stevens.

2.  The RO should review the evidence of 
record and determine whether any 
additional development is warranted, to 
include conducting VA examinations.

3.  Following completion of the foregoing, 
the RO should readjudicate the veterans 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the August 2005 
Statement of the Case, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA. 
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


